Citation Nr: 1000431	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by hyperlipidemia.  

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for skin cancer, on a 
direct basis and as secondary to in-service exposure to 
chemicals including herbicides and asbestos.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for acoustic neuroma.  

6.  Entitlement to service connection for a disability 
manifested by tissue/muscle damage.  

7.  Entitlement to service connection for a left eye 
disorder.  

8.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  

In August 2007, the Veteran testified at a hearing conducted 
before a decision review officer at the RO.  In March 2009, 
the Veteran testified at a hearing conducted before the 
undersigned Veterans Law Judge (VLJ) at the RO.  Copies of 
both of these hearing transcripts are of record.  

Further, in the claim which was received at the RO in 
February 2005, the Veteran raised the issue of entitlement to 
service connection for a psychiatric disability characterized 
as chronic depression.  In the August 2005 rating action, the 
RO addressed this claim.  In addition, the agency of original 
jurisdiction (AOJ) included this issue in the statement of 
the case (SOC) which was furnished to the Veteran in April 
2006.  Significantly, in the substantive appeal which was 
received at the RO in August 2006, the Veteran indicated that 
he wanted to appeal all of the issues included in the SOC.  
Consequently, the Board has recharacterized the matter 
pertaining to the Veteran's PTSD and depression claims as 
entitlement to service connection for a psychiatric 
disability, to include PTSD.  

With regard to the claim for service connection for skin 
cancer, the Board acknowledges the Veteran's assertions that 
he developed squamous cell carcinoma of his skin as a result 
of in-service exposure to asbestos, herbicides, or other 
chemicals.  See, e.g., March 2009 hearing transcript 
(2009 T.) at 37-39 & August 2007 hearing transcript (2007 T.) 
5-7.  As such, the Board has redefined this issue as 
entitlement to service connection for skin cancer, on a 
direct basis and as secondary to in-service exposure to 
chemicals including herbicides and asbestos.  

For the reasons set forth below, the issues of entitlement to 
service connection for a psychiatric disability, to include 
PTSD; skin cancer; bilateral hearing loss; acoustic neuroma; 
a disability manifested by tissue/muscle damage; a left eye 
disorder; and a bilateral shoulder disability are addressed 
in the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

In an August 2007 statement, the Veteran expressed his desire 
to withdraw from appellate review his claim for service 
connection for a disability manifested by hyperlipidemia.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to service connection for 
a disability manifested by hyperlipidemia have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2009).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2009).  

In the August 2005 rating action in the present case, the RO 
denied service connection for a disability manifested by 
hyperlipidemia.  Thereafter, the Veteran perfected a timely 
appeal with respect to the denial of this service connection 
claim.  

In an August 2007 statement, the Veteran withdrew from 
appellate review his claim for service connection for a 
disability manifested by hyperlipidemia.  In view of the 
Veteran's expressed desires, the Board concludes that further 
action with regard to this issue is not appropriate.  The 
Board does not have jurisdiction over this withdrawn claim.  
As such, the issue is dismissed.  


ORDER

The issue of entitlement to service connection for a 
disability manifested by hyperlipidemia is dismissed.  


REMAND

For the reasons set forth below, the Board finds that a 
remand of the remaining issues on appeal is necessary.  The 
Board regrets the delay that will ensue as a result of this 
remand but finds that the additional development requested 
herein is necessary prior to a final decision on the 
remaining service connection claims.  

At the March 2009 hearing, the Veteran testified that he 
receives treatment for his claimed disabilities at the VA 
Medical Center (VAMC) in Reno, Nevada.  According to his 
testimony, he last received medical care for these disorders 
at the Reno facility in August 2008.  2009 T. at 25, 35.  

Included in the claims folder are copies of records of 
treatment that the Veteran received at the Reno VAMC between 
March 1999 and November 2006.  Also, in 2007, the Veteran 
submitted a copy of a report of a VA mental health evaluation 
that he had undergone in March 2007.  

Significantly, however, the claims folder contains no more 
recent records of medical care that the Veteran may have 
received at the Reno VAMC.  Following the hearing before the 
Board, the record was held open for a period of 60 days so 
that these records could be obtained.  Unfortunately it does 
not appear such were requested.  In light of the Veteran's 
testimony that he had received treatment at this facility in 
August 2008, the Board concludes that a remand of the service 
connection claims remaining on appeal is necessary.  
Specifically, on remand, an attempt should be made to 
procure, and to associate with the claims folder, copies of 
records of pertinent treatment that the Veteran may have 
received at the Reno VAMC since November 2006.  See 
38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of treatment 
that the Veteran may have received for his 
claimed disabilities at the Reno VAMC (or 
any other VA facility) since November 2006.  
Associate all such documents (which are not 
duplicates of records already contained in 
the claims folder) with the claims file.  

2.  In the event the Veteran received 
treatment or evaluation for any of the 
disabilities at issue from any private 
medical care provider, he should be 
requested to furnish appropriate 
information so that these records can be 
secured for inclusion into the claims file.

3.  Should any evidence received as a 
result of this remand suggest the need for 
a VA examination, such should be scheduled.

4.  Following completion of the above, the 
issues remaining on appeal should be 
re-adjudicated.  If the decisions remain 
adverse, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the AOJ.  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


